[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes to the court as a hearing in damages pursuant to Practice Book Sec. 364(a), the defendant having been defaulted by the court, Berger, J., for failure to appear for trial. This hearing followed, on said date, October 22, 1996.
The court finds that the plaintiff sustained personal injuries at the defendant's bar and grill, known as Dominick's Place, 900 New Britain Avenue, Hartford, Connecticut on July 2, 1989 at approximately 1:30 a.m.
The plaintiff sustained a lateral malleolus fracture of the left ankle. He was treated at the emergency room of the University of Connecticut Health Center, which was initially treated by application of a cast. This proved to be ineffective. On July 17, 1989 he was readmitted to the hospital. He underwent a surgical procedure requiring the insertion of a metal plate with interfragmentary screw fixation of the lateral malleolus fracture. Thereafter a walking cast was applied. He suffered continuing pain of the left heel. The cast was removed on August 29, 1989. The hardware remained in his ankle until January 15, 1991, at which time it was removed by surgery at John Dempsey Health Center. The ankle had achieved a healing of the bones by July 8, 1991. As of the date of his most recent orthopedic medical examination, January 17, 1996, he continued to have persistent aching and discomfort, both at rest and upon exertion. As of that date the orthopedist, Dr. Vincent Santora, found that he had mild ankle discomfort. He assigned 5% permanent partial disability of the leg as a result of these injuries. The plaintiff also has a 4 1/2 inch scar over the fibula as a result of the necessary surgical procedures. The plaintiff is 29 years of age. The plaintiff was unable to work for 11.5 weeks. He works for a contractor and does masonry work.
The court determines economic damages as follows: University Physicians, $3,973.50; University of Connecticut Health Center — John Dempsey Hospital, $4,728.51 for 1989 services; CT Page 9014 $1,760.05 for 1991 services. Total medical bills are $10,462.06. Additionally, the plaintiff lost 11.5 weeks of work at $400 per week for a total of $4,600. Therefore Economic Damages are found to be $15,062.06.
The court finds that noneconomic damages in the case are $20,000, taking into consideration past pain and suffering, future pain and suffering, permanent disability and scarring.
The court finds from the evidence that the plaintiff had no medical insurance to cover the medical bills or the time lost from work. Consequently the court finds that there are no collateral sources which would reduce the award of damages.
The court enters judgment for the plaintiff in the amount of thirty-five thousand and sixty-two dollars and six cents ($35,062.06). Judgment enters accordingly.
L. Paul Sullivan, J.